DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 04/20/2021.
Claims 1, 3, 7, and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1, 3, 5, 7, 9, and 11 are allowed. The following is an examiner’s statement of reasons for allowance:  
Identification of the closest prior art of record:
Hickford et al. (US 2011/0067036 Al) 
"Monitoring WebSphere MQ" (hereafter MonWSMQ)
Programmable Command Formats and Administration Interface" (hereafter PCFAI)
Sirsota et al. (US 2010/0198843 Al)
The closest prior art of record, alone or in combination, fails to disclose at least the combination of limitation(s):
	retrieving a trace of application instances from a message queue in a message brokering system, generated by a message brokering API for the application clients interacting with the message queue of the message brokering system, wherein the trace is in a form of programmable command format (PCF) messages representing a connection to the message brokering system;
	analyzing the trace to extract encapsulated information within the PCF messages, said PCF messages identifying different application instances subscribing to the message brokering system;
	extracting the encapsulated information from the PCF messages including a name of each of the application instances, a type for each of the application instances, whether each of the application instances consume or provide data, an identity of a queue manager, a requested queue manager corresponding to a specified destination for each of the PCF messages and one or more message exchange patterns (MEP);
	identifying each of the application instances based on the encapsulated information extracted from the PCF messages, whereupon identifying duplicate application instances from the encapsulated information extracted from the PCF messages, merging the duplicate application instances; and,
	generating a web service description language (WSDL) formatted service definition document for each identified application instance using the encapsulated information extracted from the PCF messages to describe in WSDL statements contained in the WSDL formatted service definition document, computational services provided by the identified application instance;

	For at least the reasons described in the Remarks dated 04/20/2021 pg. 8-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Increasing the visibility of messages using WebSphereMQ Application Activity Trace” discloses the introduced “Activity Trace” feature of WebSphereMQ.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Mon, Wed-Fri 12:00-10:008:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/02/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196